In a custody and visitation proceeding pursuant to Family Court Act article 6, the father appeals, as limited by his brief, from so much of an order of the Family Court, Queens County (McGrady, Ct. Atty. Ref.), dated May 14, 2012, as, after a hearing, denied his petition, inter alia, for joint custody of the parties’ child and awarded the mother sole custody of the parties’ child.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The parties, who were never married to each other, are the parents of a son born on July 4, 1999. In April 2011, the father filed a petition, inter alia, for joint custody. Following a hearing, the Family Court, in an order dated May 14, 2012, among other things, awarded sole custody to the mother. The father appeals.
This case involves an initial custody determination. Contrary to the father’s contention, there is a “sound and substantial” basis in the record for the Family Court’s finding that the best interests of the child would be served by awarding sole custody of the parties’ child to the mother (see Matter of Wallace v Roberts, 105 AD3d 1053 [2013]; Matter of Arndt v Arndt, 100 AD3d 879 [2012]; Kaplan v Kaplan, 21 AD3d 993 [2005]). Mastro, J.P., Dillon, Angiolillo and Chambers, JJ., concur.